Citation Nr: 0029329	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  97-28 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for 
service-connected lumbar strain with osteoarthritis.  

2. Whether the RO's initial assignment of a 10 percent for 
service-connected post-traumatic stress disorder (PTSD) 
was proper.  

3. Entitlement to a rating in excess of 10 percent for 
service-connected osteoarthritis of the dorsal spine.  

4. Entitlement to a rating in excess of 10 percent for 
service-connected dermatitis with a history of yaws.  

5. Entitlement to a rating in excess of 10 percent for 
service-connected right wrist osteoarthritis.  

6. Entitlement to a rating in excess of 10 percent for 
service-connected left ankle sprain with osteoarthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty for approximately 20 years 
and retired in February 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.  

The issues of entitlement to an original evaluation for PTSD 
in excess of 10 percent, and an evaluation in excess of 20 
percent for lumbar strain with osteoarthritis will be 
considered in the remand portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Manifestations of dorsal spine disability include 
complaints of chronic pain with diffuse arthritic changes, 
but without ankylosis.  

3.  The veteran's skin disorder is manifested by complaints 
of intermittent pruritus and pain: and current objective 
findings of diffuse mild redness of the face with some hypo-
pigmented macular changes in the right biceps region and 
pronounced depigmented and hypopigmented areas in the 
perineal and perianal regions.  There is no ulceration, 
crusting, or exfoliation, or facial disfigurement.  

4.  Manifestations of right wrist osteoarthritis include lack 
of extension of the wrist and limitation of flexion to 20 
degrees, ulnar deviation to 10 degrees, and radial deviation 
to 0 degrees and complaints of chronic pain.  

5.  Manifestations of left ankle sprain with osteoarthritis 
include complaints of chronic pain without objective findings 
of pain, and no more than moderate limitation of motion.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for osteoarthritis of the dorsal spine have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 
4.7, 4.20, 4.40, 4.45, 4.71a, DCs 5003, 5191 (1999).  

2.  The schedular criteria for an evaluation in excess of 10 
percent for fungal dermatitis with history of yaws have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.7, 4.40, 4.45, 4.71a, DC 7817 (1999).  

3.  The schedular criteria for an evaluation in excess of 10 
percent for right wrist osteoarthritis have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 
4.40, 4.45, 4.71a, DCs 5010, 5214, 5215 (1999).  

4.  The schedular criteria for an evaluation in excess of 10 
percent for a left ankle sprain with osteoarthritis have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.7, 4.40, 4.45, 4.71a, DCs 5010, 5270, 5271 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted and pending legislation provides that VA 
shall provide a medical examination and obtain pertinent 
records when such examination or records may substantiate 
entitlement to benefits sought.  VA may decide a claim 
without providing such assistance when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement.  H.R. 4205, the Floyd D. Spence 
National Defense Authorization Act for FY 2001, Title XVI, 
Subtitle B, § 1611 (October 30, 2000), to be codified at 
38 U.S.C.A. § 5107(a); HR 4864, Veterans Assistance Act of 
2000 (to be codified at 38 U.S.C.A. § 5103).  In the instant 
case, all reported treatment records have been obtained and 
the veteran has been afforded examinations to assess the 
severity of his disabilities.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1999).  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  An evaluation of the 
level of disability present includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.49 (1999); DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

When entitlement to compensation has already been established 
and an increase in the assigned evaluation is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be 
reviewed in order to make an 
accurate assessment under the applicable criteria, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco, supra at 58.  

Factual Background

A review of the service medical records (SMRs) reveals that 
the veteran sprained his left ankle in 1958.  He was seen for 
injury to the right wrist in 1968 and reinjured it in 1974.  
He was seen on numerous occasions in service for problems 
with his skin.  Dermatitis and tinea versicolor were 
diagnosed.  At time of discharge examination, thoracolumbar 
osteoarthritis was diagnosed.  It was noted that he had low 
back pain for 2 years.  

Upon postservice VA examination in September 1975, 
osteoarthritic changes of the lumbosacral and dorsal spine 
were noted.  There was moderate to marked paravertebral 
muscle spasm of dorsal and upper and lower lumbar regions.  
There was palpable digital tenderness of the dorsal region.  
The veteran exhibited normal range of motion.  He had a 
fungal type dermatitis affecting both arms, shoulders, chest, 
back, anorectal regional, and gluteal folds.  The right wrist 
showed some limitation of motion and X-ray showed moderate 
osteoarthritic changes.  An old fracture remained ununited 
forming a pseudoarthrosis.  As to the left ankle, it was 
noted that X-ray showed osteoarthritic changes with fracture 
of the medial malleolus shown.  It was not completely healed.  
There was no evidence of swelling and there was a full and 
nonpainful range of motion.  

In a January 1976 rating action, service connection was 
established for dorsolumbar muscle strain with 
osteoarthritis, lumbar spine, and a 20 percent rating was 
assigned, effective from March 1, 1975.  Service connection 
was also established for osteoarthritis of the dorsal spine, 
fungal dermatitis with history of yaws, a right wrist injury 
with osteoarthritis, and left ankle sprain with 
osteoarthritis.  Each of these disabilities was assigned a 10 
percent rating, effective from March 1, 1975.  

On August 9, 1995, the veteran filed a claim for service 
connection for PTSD and for increased ratings for his 
service-connected disabilities.  

VA examination report from February 1996 reflects that the 
veteran had a history of upper and lower back pain.  He 
complained of daily pain in these areas.  His condition was 
worse after prolonged sitting or standing.  It was also worse 
after lifting more than 30 pounds or with shoveling.  There 
was no radiation of the symptoms to the chest or to the legs.  
The veteran reported numbness in the right hand with 
associated weakness.  He also said that his left ankle did 
not bother him if he walked in a straight line.  If he had to 
turn to the left or to the right, he felt pain.  He was 
asymptomatic on a flat surface, but walking up or down an 
incline caused pain of the ankle.  There was no giving out of 
the ankle.  His medical history included an intermittent 
rash.  

Physical examination of the upper and lower back revealed 
that there was mild tenderness on palpation over the spinous 
processes.  Range of motion was essentially normal.  
Neurological examination was normal.  The veteran's gait and 
deep tendon reflexes were normal.  Sensation and strength 
were intact.  

Examination of the right wrist showed that there was 
decreased range of motion with flexion of the wrist at 50 
degrees with extension at 60 degrees.  Abduction and 
adduction were normal.  Hand grip of the right wrist was 
assessed at IV/V.  Sensation was intact.  Examination of the 
left wrist was normal.  Examination of the skin showed no 
obvious rash.  There were scattered hypopigmented areas of 
varying size, 0.5 cm. to 1 cm. over the bilateral arms and 
back.  The assessment was chronic upper and lower back pain, 
residuals of fracture of the right wrist, status post open 
reduction and internal fixation, residuals of left ankle 
sprain, hypopigmented rash, probable tinea versicolor.  

Upon VA PTSD examination in April 1996, the veteran reported 
sleep disturbance to include nightmares, problems of 
irritability and anger, some hypervigilance and continued 
startle response.  Evaluation showed that the veteran was 
alert, oriented, and with no overt cognitive impairment.  His 
mood was euthymic but somewhat labile.  He was readily 
tearful when discussing combat experiences.  There was no 
psychotic process or content.  His insight and judgment were 
fair.  

Additional records include an April 1997 examination 
regarding the veteran's right hip.  He associated problems 
with the hip as due to positioning of that joint to 
compensate for back pain.  X-rays of the right hip were 
normal and service connection was denied in a subsequently 
dated rating action in July 1997.  

Subsequently dated VA examinations include a February 1999 
skin examination.  The veteran reported intermittent "jungle 
rot."  He used over the counter medications for his itching 
which was particularly bad in the groin area during hot 
weather.  He often times developed sores and swelling which 
resulted in problems with walking.  These problems were not 
present currently.  Examination showed that the face had 
diffuse mild redness, more on the forehead.  There were no 
neck, chest and back skin lesions, but there was some 
hypopigmented macular changes in the right biceps region.  
There was no ulceration, exfoliation, or crusting.  
Pronounced de- and hypopigmented areas in the perineal and 
perianal regions, also rima ani were noted.  This was 
entirely quiescent now.  The diagnosis was status after tinea 
corporis/inguinalis/perianalis, inactive now.  There was 
post-inflammatory depigmentation and hypopigmentation.  A 
history of yaws was noted.  Color photographs of the affected 
areas was provided.  Facial disfigurement was not 
demonstrated.  

VA orthopedic examination in February 1999 essentially 
pertained to the veteran's right hip complaints.  He reported 
gradual worsening of his lower back pain with development of 
radiation of pain into both hips, right greater than the 
left.  Examination of the lumbar spine was flat.  Range of 
motion was described as decreased.  Following negative X-
rays, it was the examination opinion that the veteran's 
radicular pain was related to his lumbar spine, but there was 
no intrinsic disease of the right hip other than mild 
degenerative changes related to the veteran's age.  

In April 1999, it was determined that additional orthopedic 
examination was necessary to determine the nature and 
severity of the veteran's back, right wrist and left ankle 
sprain.  

Upon VA orthopedic examination in June 1999, it was noted 
that the veteran lacked extension of the wrist as he only 
went to neutral.  Flexion was to 20 degrees, ulnar deviation 
was to 10 degrees, and radial deviation was to 0 degrees.  
There was marked restriction of motion of the right wrist.  
The left ankle showed no evidence of osteoarthritis as the 
joint spaces were well maintained.  X-ray of the 
thoracolumbar spine showed diffuse osteoarthritic changes 
throughout the lower thoracic and throughout the entire 
lumbar spine.  Examination of the left ankle revealed 10 
degrees of dorsiflexion and 40 degrees of plantar flexion 
upon range of motion testing.  The left had a stable joint, 
and there was no swelling or tenderness over the collateral 
ligament.  The diagnoses included chronic left ankle pain, 
unsubstantiated with objective findings.  Also diagnosed were 
osteoarthritis of the right wrist with avascular necrosis and 
nonunion of a fracture of the carpal navicula, post-radial 
styloidectomy with marked restriction of motion in the right 
wrist and chronic right wrist pain, and chronic low back 
pain, osteoarthritis of the low back with first degree 
spondylolisthesis.  The examiner opined that there was marked 
reduction in endurance, speed, and strength in the veteran's 
back and right wrist.  

In a July 1999 VA addendum report, it was noted that the 
veteran had diffuse arthritic changes in the lower spine.  
Range of motion of the lumbar spine was to 70 degrees of 
flexion, 10 degrees of extension, and to 20 degrees of 
lateral flexion.  The examiner diagnosed chronic low back 
pain with osteoarthritis.  He added that the veteran's low 
back disability could no longer be attributed to a strain 
since this was not a chronic disorder and usually lasted for 
3 months at the most.  

Osteoarthritis of the Dorsal Spine

The veteran is currently in receipt of a 10 percent rating 
pursuant to 38 C.F.R. § 4.71, DC 5291 for osteoarthritis of 
the dorsal spine.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate DCs for the specific joint or joints involved (DC 
5200 etc.). When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent rating will be 
assigned where there is X-ray evidence of involvement of 2 or 
more major joints, or 2 or more minor joint groups; and a 20 
percent rating may be assigned if, there are occasional 
incapacitating exacerbations, in addition to X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.  These 10 percent and 20 percent ratings based 
on X-ray findings, will not be combined with ratings based on 
limitation of motion. 38 C.F.R. Part 4, Code 5003 (1999).

A limitation of dorsal spine motion will be noncompensable 
where slight and a 10 percent rating will be assigned for a 
moderate or severe limitation of dorsal spine motion. 38 
C.F.R. Part 4, Code 5291 (1999).

The report of the recent June 1999 VA examination verified 
that the veteran has extensive arthritic changes in the 
thoracic spine.  The July 1999 VA addendum to that 
examination also showed a limitation of back motion.  The 
Board notes that the report did not clearly distinguish a 
loss of thoracic spine motion from a loss of lumbar spine 
motion.  However, with diffuse osteoarthritic changes 
throughout the lower thoracic and the entire lumbar spine.  
38 U.S.C.A. § 5107(b) (West 1999).  The veteran is currently 
in receipt of the highest rating for limitation of motion of 
the dorsal spine under Code 5003 and 5291.  A higher rating 
would require fracture of a vertebra (Code 5285) or bony 
fixation (ankylosis) involving the thoracic spine (Codes 
5286, 5288) and there is no evidence of either of those 
conditions.

As the veteran is currently receiving the maximum available 
schedular rating under Code 5291, application of 38 C.F.R. §§ 
4.40, 4.45, and 4.59, as mandated by DeLuca, 8 Vet. App. at 
206, does not provide a basis on which an evaluation greater 
than 10 percent may be assigned under that Code.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  The veteran has not contended 
nor does the record suggest that an extraschedular evaluation 
should be considered under the provisions of 38 C.F.R. 
§ 3.321 (1999).  Shipwash v. Brown, 8 Vet App 218 (1995).

Dermatitis with History of Yaws

A 10 percent rating is currently in effect for the veteran's 
service-connected skin disorder pursuant to DC 7817.  Thus, 
the veteran's dermatitis with history of yaws is rated as for 
eczema, dependent upon location, extent and repugnant or 
otherwise disabling character of manifestations.  A 30 
percent rating requires exudation or constant itching, 
extensive lesions or marked disfigurement.  The next higher 
evaluation of 50 percent requires ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations or is exceptionally repugnant.  38 C.F.R. 
§ 4.118, DCs 7817, 7806.  

In the veteran's case, he contends that his skin condition 
warrants a rating in excess of 10 percent.  Despite the 
veteran's report of occasional pruritus and pain, it is clear 
from the record that the veteran does not satisfy the 
criteria for the next higher disability rating.  
Significantly, there is no current active disease.  While 
there is diffuse mild redness of the face and hypo-pigmented 
macular changes in the biceps region and perianal and 
perineum areas, he does not reflect objective evidence of 
constant itching, extensive lesions or marked disfigurement.  
These are symptoms required for a rating in excess of 10 
percent under DC 7817.  

The veteran has not contended nor does the record suggest 
that an extraschedular evaluation should be considered under 
the provisions of 38 C.F.R. § 3.321.  Shipwash v. Brown, 8 
Vet App 218 (1995).

Right Wrist Osteoarthritis

The veteran's service-connected right wrist disability has 
been evaluated as traumatic arthritis.  Arthritis due to 
trauma, substantiated by X-ray findings is rated as 
degenerative arthritis.  38 C.F.R. 4.71a, DC 5010 (1999).  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the DCs, an evaluation of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  38 C.F.R. 4.71a, DC 
5003 (1999).

According to the Rating Schedule, limitation of motion of the 
major or minor wrist warrants a ten percent evaluation when 
the wrist has dorsiflexion to less than 15 degrees, or palmar 
flexion limited in line with the forearm.  DC 5215.  This 
Code provides for a higher evaluation for ankylosis of the 
wrist.

Ankylosis of the major wrist is evaluated as 30 percent 
disabling when it is favorable in 20 to 30 degrees 
dorsiflexion.  Such ankylosis of the minor wrist is evaluated 
as 20 percent disabling.  38 C.F.R. 4.71a, DC 5214.

Impairment of the major or minor radius is evaluated as 20 
percent disabling when there is nonunion in the lower half 
with false movement and nonunion in the upper half. 
Impairment of pronation of the major or minor forearm is 
evaluated as 20 percent disabling when motion is lost beyond 
the last quarter of the arc, and the hand does not approach 
full pronation.  38 C.F.R. 4.71a, DCs 5212, 5213.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent the veteran's right wrist 
disability.  Turning to the diagnostic criteria, the veteran 
is in receipt of the highest schedular evaluation assignable 
for limitation of motion of the wrist under DC 5215.  
Similarly, an evaluation in excess of 10 percent is not 
available under DCs 5212, 5213 or 5214: the record does not 
show that the veteran has actual nonunion of the left radius, 
any actual impairment of left wrist pronation, or any actual 
left wrist ankylosis.

The Board recognizes the veteran's subjective complaints of 
pain. The service-connected right wrist disability has been 
clinically demonstrated to be manifested by complaints of 
pain, as well as limitation of flexion and ulnar and radial 
deviation.  In this regard, the Board notes that a June 1999 
VA examination found that the veteran's service-connected 
right  wrist disability resulted in marked restriction of 
motion, and the examiner noted that there was marked 
reduction in endurance, speed, strength in the right wrist.  

Objectively, the veteran's right wrist disability does not 
meet the criteria for a 10 percent disability rating under DC 
5215.  However, as noted earlier, for musculoskeletal 
disability, the Court held that 38 C.F.R. §§ 4.40 and 4.45 
were not subsumed into the DCs under which a veteran's 
disabilities are rated, and that the Board has to consider 
the 'functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the DCs.  See DeLuca, supra.  As 
the veteran complains of right wrist pain and there is marked 
restriction of motion, the Board concludes that the veteran 
has some functional impairment caused by his service-
connected right wrist disability.  In light of the above, the 
Board finds that a 10 percent rating for limitation of motion 
is warranted.  38 C.F.R. § 4.71a, DC 5215 (1999).  

Overall, after careful review of the entire record, the Board 
finds that the veteran's right wrist disorder most closely 
reflects a 10 percent rating, based on functional impairment, 
and that a higher rating is not warranted under the Rating 
Schedule.  As a result, his claim for an increased disability 
rating is denied.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, DC 
5010, 5215, 5214.  

The veteran has not contended nor does the record suggest 
that an extraschedular evaluation should be considered under 
the provisions of 38 C.F.R. § 3.321 (1999).  Shipwash v. 
Brown, 8 Vet App 218 (1995).

Left Ankle Sprain with Osteoarthritis

A careful review of the evidence reveals that although the 
veteran asserts that the symptoms associated with his 
service-connected left ankle disability are more severely 
disabling than reflected by the currently assigned disability 
evaluation, the preponderance of the clinical evidence of 
record does not support this assessment.  On most recent VA 
examination in June 1999, he was shown to lack 10 degrees of 
full dorsiflexion of the left ankle, and only lacked five 
degrees of plantar flexion according to normal clinical 
standards, as set forth in 38 C.F.R. § 4.71, Plate II (1991).  
Therefore, the most recent examination objectively 
demonstrated findings show that the degree of limitation of 
motion of the left ankle falls far short of what is required 
for a rating in excess of 10 percent.

In considering the additional functional impairment which may 
be attributed to pain and weakness, the Board acknowledges 
that the veteran complains of left ankle pain, but the 
examiner noted that the ankle joint was stable and without 
any tenderness or swelling over the collateral ligament.  The 
examiner indicated that no objective findings for complaints 
of ankle pain were seen.  No edema, effusion, redness, heat, 
abnormal movement, guarding, or subluxation was noted.  The 
Board also gives credence to the appellant's assertions that 
he experiences pain associated with the left ankle. However, 
the examiner elicited no such symptoms on most recent 
evaluation, and the veteran has not presented any clinical 
evidence to the contrary.  Consequently, such factors such as 
weakness, fatigability, or instability are not indicated in 
the record to an extent that would support the assignment of 
a higher rating.  The Board thus finds that there is no 
clinical information of record, overall, to substantiate a 
degree of severity that rises to the level of an evaluation 
in excess of 10 percent.  It is thus found that the 
preponderance of the evidence, even when additional 
functional impairment is considered due to complaints of 
pain, fatigue and weakness, does not warrant a rating in 
excess of 10 percent.  DeLuca, supra.; 38 C.F.R. §§ 4.40, 
4.45 see also VAGCOPPREC 9-98 (Aug. 14, 1998).  Therefore, a 
disability evaluation in excess of 10 percent is denied.

The veteran has not contended nor does the record suggest 
that an extraschedular evaluation should be considered under 
the provisions of 38 C.F.R. § 3.321 (1999).  Shipwash v. 
Brown, 8 Vet App 218 (1995).


ORDER

A rating in excess of 10 percent for osteoarthritis of the 
dorsal spine is denied.  

A rating in excess of 10 percent for dermatitis with history 
of yaws is denied.  

A rating in excess of 10 percent for right wrist 
osteoarthritis is denied.  

A rating in excess of 10 percent for left ankle sprain with 
osteoarthritis is denied.  


REMAND

The veteran's most recent examination for evaluation of PTSD 
took place in April 1996.  Since that time he has undergone 
hospitalization and received regular outpatient therapy.  The 
veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  

The veteran's most recent examination to evaluate his service 
connected back disability took place in June 1999.  The 
examiner initially reported that the veteran had marked 
reduction in endurance, speed, and strength in the back.  In 
an addendum the examiner reported that the veteran had 70 
degrees of flexion, 10 degrees of extension, and 20 degrees 
of lateral flexion.  The examiner went on to opine that the 
veteran could not have current back sprain, and hence there 
could be no functional impairment attributable to sprain.  
The examiner did not comment on the degree of functional 
impairment attributable to osteoarthritis (reported on the 
initial examination) or spondylolisthesis (reported on the 
initial examination and on the addendum).

The veteran is service connected for osteoarthritis in the 
lumbar spine.  That disability is evaluated on the basis of 
limitation of motion.  An evaluation in excess of 20 percent 
is provided where the disability is manifested by severe 
limitation of motion.  In DeLuca v. Brown, 8 Vet App 202 
(1995), the Court held that when a disability is rated on the 
basis of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40, 4.45 pertaining to functional impairment were to be 
applied.  The Court went on to hold that the provisions of 38 
C.F.R. §§ 4.40, 4.45 required that VA obtain an examination 
in which he examiner determined whether the subject 
disability was manifested by weakened movement, excess 
fatigability, or incoordination.  Such inquiry was not to be 
limited to muscles or nerves.  These determinations were, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  The recent 
examination resulted in a conclusion that there was no 
functional impairment due to strain, but did not comment on 
whether there was additional loss of motion due to functional 
impairment attributable to the service connected arthritic 
changes or spondylolisthesis.  The examiner did report the 
range of the veteran's motion, but did not report whether the 
reported ranges represented mild, moderate, or severe 
limitation of motion.  The Board cannot substitute its own 
medical opinion as to the severity of the limitation of 
motion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, this case is remanded for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for psychiatric 
or low back disabilities since June 1999.  
After securing the necessary release, the 
RO should obtain any of these records not 
already part of the claims file.

2.  The veteran should be afforded an 
appropriate examination to assess the 
severity of his PTSD.  The examiner 
should be provided with the General 
Formula for Rating Mental Disorders, 
contained in 38 C.F.R. § 4.130 (1999).  
The examiner should review the claims 
folder before completing the examination 
report.  The examiner should report the 
veteran's global assessment of function 
score (GAF), and provide an opinion as to 
the degree of social and industrial 
impairment caused by PTSD.  The examiner 
should also report whether the veteran's 
PTSD causes any of the symptoms listed in 
the General Rating Formula for Mental 
Disorders. 

3.  The veteran should be afforded an 
appropriate examination to assess the 
severity of his service connected lumbar 
disability.  The examiner should review 
the claims folder before completing the 
examination report.  The examiner should 
determine whether the lumbar spine 
disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves.  These 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  If the 
examiner finds that the veteran has 
limitation of motion, the examiner should 
express an opinion as to whether the 
limitation is mild, moderate, or severe.  
The examiner should also report whether 
there is any muscle spasm, listing of the 
spine, or a positive Goldthwaite's sign, 
or abnormal mobility on forced motion.

The examiner should also report whether 
there is sciatic neuropathy, absent ankle 
jerks, or other findings appropriate to 
the site of a diseased disc, and should 
further express an opinion as to the 
severity of any disc disease that may be 
present.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran is advised that the 
examination requested in this remand is deemed necessary to 
evaluate his claim and that his failure, without good cause, 
to report for scheduled examinations could result in the 
denial of his claim.  38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




			
	Mark D. Hindin 
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 18 -


- 1 -


